Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, with respect to have been fully considered and are persuasive.  
Claims 1-10 and 20, are deemed allowable based on reasons of record.
The previous rejection has been withdrawn. 

	Upon an updated search and reconsideration, claims 12-19 are not deemed distinct, with respect to the prior art, 
Wanankar (US 2019/0018884, to Linkedin, FD 7/12/2017). 
	
	Applicant is welcome to an interview to discuss any issues directed to the next response, in an effort to clarify any claims and or language, leading to a potentially allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as
subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be
considered a new ground of rejection if the prior art relied
upon, and the rationale supporting the rejection, would be the
same under either status.

The following is a quotation of 35 U.S.C. 103 which forms
the basis for all obviousness rejections set forth in this
Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhadouria et al. (US 2017/0300862) in
view of Wakankar et al. (2019/00188843) and Calapodescu et al. (US 20170300565).
Regarding claim 12, Bhadouria teaches, a method, comprising:
obtaining an index comprising: 
i) 	mappings of entities to a first plurality of job postings
in which the entities are located, each entity having a corresponding, entity types (including, industry)
SEE Fig. 4, input of sample 406 Job postings
SEE 0040, 0056, 0057

ii) scores (0036, 0051, 0052, 0056) representing predicted (0056, 0057-), likelihoods of the entities being present in the job postings, wherein the scores have been outputted by a machine learning model (such as: Fig. 4, 412, ML algorithm) that has been trained (w/sample Job Postings), to identify entities (such as Industries), and corresponding entity types, within windows of text (appear r fixed based on length of the keywords or words), extracted from the job postings (414, candidate Job Postings)

SEE abstract, “Terms in textual portion of job postings”
SEE Bhadouria features (see “features 418 are identical to the features 410”) and 0035, 0059, 0055, with values

	Based on the above, it appears to determine identical features, one appears would apply, a fixed window of text (based on the length of, a word or keyword), extractions to compare to determine when identical. 

O	matching, by one or more computer systems, one or more entities extracted from parameters of a job search (see Fig. 2, 212, User Interface), to one or more of the mappings in the index; and
O	combining (based on Figs. 3-4, 420), by the one or more computer systems, job postings in the one or more of the mappings into search results of the job search

SEE 0006, 0023, 0028, 0031, 0032, 0033, 0037
[0006] FIG. 2 is a block diagram showing the functional components of a social networking service, including a data processing module referred to herein as a search engine, for use in generating and providing search results for a search query, consistent with some embodiments of the present disclosure.

	For clarity, the examiner cites a reference directed to, Entity Types (in light of applicants specification and arguments of record), 
Wakankar is deemed to teach, entity types of job postings
SEE Entity Type or Types, associated with,
Job postings (input), wherein, a posting may include information associated with distinct predefined categories, such as, e.g., industry, company, job position, required and/or desirable skills, geographic location of the job, etc. These predefined categories are referred to as entity types

Entity Types: such as specifically based on:
“professional skills of a user, such as, e.g., 

“patent drafting,” 
“window cleaning,” or “Java,” 

O	are designated as entities of type “Skill.” 

Strings that identify professional titles of users, 

Such as, e.g., 

“software engineer” or 
“patent attorney,” 

O	are designated as entities of type “Title.” 

Strings that identify organizations that provide employment, such as, e.g., “Apple” or “Google,” are designated as entities of type “Company.”

SEE 0015, 0016, 0017, etc.-
[0017] The on-line social network system also maintains information about various companies, as well as so-called job postings. A job posting, also referred to as merely “job” for the purposes of this description, is an electronically stored publication that includes information that an employer may post with respect to a job opening. The information in a job posting may include information associated with distinct predefined categories, such as, e.g., industry, company, job position, required and/or desirable skills, geographic location of the job, etc. These predefined categories are referred to as entity types, for the purposes of this description. For example, the strings describing professional skills of a user, such as, e.g., “patent drafting,” “window cleaning,” or “Java,” are designated as entities of type “Skill.” Strings that identify professional titles of users, such as, e.g., “software engineer” or “patent attorney,” are designated as entities of type “Title.” Strings that identify organizations that provide employment, such as, e.g., “Apple” or “Google,” are designated as entities of type “Company.”


Also see, 0024, 0032, suggestion generator, w/parser, parses Text, see JAVA, producing first & second, results
SEE features to process a suggestions, 
“…two FSTs are used to produce a suggestion 
Such as: “Engineering jobs that require Java as a skill”

“…The suggestion string generator 220 then generates a typeahead suggestion string based on the first result and the second result. The typeahead suggestion string represents a query that includes a first string of the first entity type and a second string of the second entity type. For example, as already described above, when the input detector 210 detects an input string “java” in the search box, it parses the FST built for the entities of type “Skill” and also parses the FST built for the entities of type “Title.” The results of parsing these two FSTs are used to produce a suggestion “Engineering jobs that require Java as a skill” which corresponds to a query with two entity types—“Title” and “Skill.”

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify, Bhadouria in view of the teachings Wakankar, to obtain an index by
mappings of entities to a first plurality of job postings in which the entities are located each entity having a corresponding entity type (other than INDUSTRY TYPE), in view of, determining entity Types, based on, “professional skills of a user, to categorized types, such as, e.g., “patent drafting,” “window cleaning,”, “software engineer” and/or “patent attorney,” as taught by Wakankar, associated with generating entity based suggestions, associated with one or more entity type features, generating suggestions such as: “Engineering jobs that require Java as a skill”, appears would enhance the search system of Bhadouria by providing suggestions associated with, searching and/or results, when searching a search system for a candidate job posting, augmented based on types (associated with people).

For clarity the examiner cites a specific teaching directed to as claimed, by applying the concept of a Fixed size window, of extracted text from job postings (or documents).

Calapodescu teaches (0073), the detection of, a text with respect to a window (length, fixed), to identify chunks of text, the process of associated with, learned material, directed to document identification, where the features extracted … are used as learning material for identifying document-specific sequences of entities by the pattern recognition component 66.

	SEE use of Text in a Window (or Chunks).
[0073] If at S116, enough complete clusters are available (such as at least one), the method proceeds to S118 where features are extracted from text in a window including a cluster. This may include processing the text in the window to identify chunks of text, with the chunking component 65, and extracting features from the chunks. The method then proceeds to S120, where the features extracted for the complete clusters are used as learning material for identifying document-specific sequences of entities by the pattern recognition component 66.

Note below associated with, Job Postings & Resumes and document similarity
[0136] 2. Collection Independent Model
[0137] To extend the context of the CRF back-off model further, for example, if the collection-specific back-off model is not able to complete all the incomplete clusters or there are insufficient documents in the collection, previously seen collections of documents may be used as a training corpus for the statistical model. These documents may be similar to the document being processed or to the ones in the collection. For example, a collection of resumes obtained for a different job posting may be used in the case of resumes. This helps to ensure that the type of information sought is similar and may share some common patterns. For example, an experience in a resume will I contain a job title, a date range and some company or organization name, closely located and following a chosen pattern irrespective of the job for which the person is applying.


Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify, the combination as applied with Bhadouria in view of the teachings of Calapodescu, to identify chunks of text (within fixed sized windows), the process of associated with, learned material, directed to document identification, where the features extracted … are used as learning material, as taught by Calapodescu, which, “…helps to ensure that the type of information sought is similar and may share some common patterns….”.

	Regarding claim 13 the combination as applied is deemed to further render obvious as claimed, wherein, the method of claim 12, further comprising: obtaining labels (see Bhadouria Fig. 4) for entities found in portions of text in a second plurality of job postings inputting the portions of text and the labels as training data for the machine learning model and applying the machine learning model to the fixed-size windows of text extracted from the first plurality of job postings to generate the scores representing the predicted likelihoods of the entities in the first plurality of job postings
	SEE Bhadouria 0006-0032, in view of Wakankar (Entity Types) and , as applied above.
	Regarding claim 14 the combination as applied is deemed to further render obvious as claimed wherein applying the machine learning model (of Bhadouria), to the fixed-size windows of text extracted (see Calapodescu, as applied), from the first plurality of job postings to generate the scores (see Bhadouria, as applied), representing the predicted likelihoods of the entities (see Wakankar, as applied) in the first plurality of job postings comprises: dividing a job posting into one or more portions of text; extracting, from a portion in the one or more portions of text, one or more of the fixed-size windows of text that contain a keyword; and applying the machine learning model (of Bhadouria) to the one or more of the fixed-size windows of text to generate a prediction of an entity and corresponding entity type for the keyword.
SEE the prior art as applied above.

Regarding claim 15 of claim 14, the combination as applied is deemed to further render obvious as claimed, wherein applying the machine learning model to the one or more of the fixed-size windows of text to generate the prediction of the entity
and corresponding entity type for the keyword comprises:
segmenting words in the one or more of the fixed-size windows of text into sub-words, inputting the words and the sub-words into the machine learning model to generate one or more predictions for the one or more of the fixed-size windows of text (based on features); and aggregating the one or more predictions into a final prediction of the entity (see Wakankar, 0027 or suggestions and Abstract, as applied), and corresponding entity type for the keyword

SEE Wakankar (0018), the system also analyzed the users input, as sub-words, making the suggestions, to, Entity type words (Legal, from input Le the prefix) and makes suggestions for potential queries, as applied above. 
SEE Wakankar, at least 0019-0028

	Regarding claim 16, of claim 14, the combination as applied is deemed to further render obvious as claimed
O	wherein each portion in the one or more portions
comprises at least one of: a sentence; a paragraph; and
a line (Of Job Postings, documents).
SEE Bhadouria, 0049, abstract, Textual portion in a sentence or a Line (w/Words), as w/features, (w/Chi square estimator) and
SEE Wakankar (of a document or Job Posting, 0003)



Regarding claim 17, of claim 12, the combination as applied is deemed to further render obvious as claimed, wherein combining the job postings in the one or more of the mappings into the search results of the search comprises:
selecting a job posting that is found in all of the one or more mappings for inclusion in the search results

SEE Bhadouria (0003, based on a search, based on all of the one or more mappings (or the Index), for inclusion in the search results,  Fig. 2, 0023-, 0028, 0032, 0033-0056)

Regarding claim 18, of claim 12, the combination as applied is deemed to further render obvious as claimed,
O	wherein combining the job postings in the one or more of the mappings into the search results of the search comprises: adjusting a position of a job posting in a ranking of the job postings within the search results
based on one or more of the scores for the one or more entities found in the job posting
Bhadouria does score and outputting based on the score (as a rank) and to at least include based on a threshold.
SEE 0036, posting and dropped or provided based a score with respect to a threshold.
As applied Wakankar, renders obvious, applying ranking search result, suggestions (0027),
[0027] The smart typeahead system may be configured to rank and blend the typeahead suggestions using, e.g., respective number of active job postings that satisfy the queries represented by different typeahead suggestions. In some embodiments, the smart typeahead system may utilize a personalized ranking model as a ranking function for typeahead suggestions. A personalized ranking model may be trained using typeahead candidate features, such term frequency—inverse document frequency (tf-idf) for typeahead candidate query logs and CTR for every typeahead candidate. A personalized ranking model can also be trained using entity aware features, such as respective CTRs for typeahead suggestions associated with different entity types, as well as personalized features, such as previous search history based on the user logs, inter industry searches for the industry of the user, intra industry searches for the industry of the user, etc. A personalized ranking model may be configured to take into account short term as well as long term query history. For example, people who searched for “Java Engineer” are more likely to search for “Java Developer,” as opposed to “Journalist” or “Disk Jockey” in same session. Example method and system to generate multiple entity aware typeahead suggestions may be implemented in the context of a network environment 100 illustrated in FIG. 1.

		Therefore, it is deemed obvious to adjusting a position of a job posting (search results), based on a ranking of the job postings within the search results to present the search results based on ranking.
Claim 19 is rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Bhadouria, Wakankar and Calapodescu, as applied above and further in view of Martin (US 2019/0325863).
Regarding claim 19, the combination with Bhadouria does not explicitly teach or address above, but, Martin is deemed to teach and render obvious as claimed, 
wherein the machine learning model comprises: 
a FastText model
SEE 0065, FastText, w/words to n-grams
Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed
invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person
having ordinary skill in the art to modify Bhadouria with
the teachings of Martin, to apply, a fastText model,
characterized machine learning model, having advantages of breaking words into several n-grams instead of feeding
individual words into the neural networks as taught by
Martin 0065.
Allowable Subject Matter
Claims 1-10 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art is deemed to teach as claimed, but, fails to suggest the combination of limitations, including, 
O	for each entity type of a plurality of entity types, obtain a plurality of instances of training
data, each instance of training data comprising a portion of text extracted from a job posting and a
label indicating text within the portion of text is an entity corresponding with the entity type,
wherein the plurality of entity types include a company, a title, an employment type, an industry, a
job function, a seniority, a skill, a location, an irrelevant entity, or any combinations thereof:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
8/17/2022